Certiorari. Original Proceeding. On the hearing this day on the return of the writ, H.C. Hall, Esq., counsel for respondents and also for the applicant in the proceeding in the district court of Cascade County entitled "In the Matter of the Perpetuation of the Testimony of Sam D. Goza, F.B. Purdy and James M. Teakles" wherein an order for the examination of said witnesses issued out of said district court on September 13, 1948, informed this Court that the information and evidence desired from said witnesses had been voluntarily supplied and made available to the applicant by the State Board of Equalization, its officers and agents, and that applicant, Central Local Chapter No. 104, Inc., a corporation, desired to and that it would proceed no further in said district court proceeding or under the order of said court therein and that the operation of said order had been and is stayed by a subsequent order of said district court and it appearing that the matter presented by relators' petition has become and is now moot — it is ordered that the district court's order staying execution of its order of September 13, 1948, in said proceeding be made permanent; that the writ issued by this Court be discharged and this proceeding be terminated and ended. *Page 61